Appeal by Samuel Hoffman from an order of the Supreme Court, New York county, denying his motion for an order deducting from the respective distributive shares to the holders of bonds of the defendant, 502 Park Avenue Corporation, other than those owned or controlled by The Tribune Corporation or the Nielmb Corporation, a certain amount to be payable to him for legal services rendered by him as counsel for certain interveners. Order unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.